Citation Nr: 1825650	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  15-20 673	)	DATE
	)
	)
      
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an acquired psychiatric disability, (claimed as a psychiatric condition to include PTSD, depression, and anxiety). 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.  Jurisdiction was subsequently transferred to the RO in Winston-Salem, North Carolina, and that office forwarded the appeal to the Board. 

As for the matter of representation, in a February 2018 Statement in Support of Claim, the Veteran revoked North Carolina Division of Veteran Affair's power of attorney (POA) and representation in his appeal.  The Board notes that a POA may be revoked at any time, and an agent or attorney may be discharged at any time.  38 C.F.R. § 14.631 (f) (1) (2017).  As of February 20, 2018, the North Carolina Division of Veterans Affairs' POA is revoked, and the Veteran is currently unrepresented. 

In March 2018, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  

The Board observes that the medical evidence of record shows the Veteran has been diagnosed with depressive disorder, depression, and PTSD.  As such, it is clear that the Veteran is asserting entitlement to service connection for a psychiatric disability or disabilities, however diagnosed.  The United States Court of Appeals for Veterans Claims has determined that a veteran is not held to the disabilities he has listed as a lay person without medical expertise; rather, service connection should be considered for any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  The issue on appeal has been restated accordingly.


FINDING OF FACT

The Veteran's PTSD is the result of his military service. 


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304; 4.125 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection: 

A.  Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

A veteran is entitled to service connection for PTSD when the record before the Secretary contains (1) a current medical diagnosis of PTSD, (2) credible supporting evidence that the claimed in-service stressor actually occurred, and (3) medical evidence establishing a linkage between the claimed in-service stressor and the current symptoms of PTSD.  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997); 38 C.F.R. § 3.304(f).  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f) (2017).

If a PTSD claim is based on the Veteran's fear of hostile military or terrorist activity, then the veteran's lay testimony is sufficient to corroborate the existence of the stressor if (1) a psychiatrist or psychologist "confirms that the claimed stressor is adequate to support a diagnosis of post-traumatic stress disorder and that the veteran's symptoms are related to the claimed stressor"; (2) the psychiatrist or psychologist's findings are not contradicted by "clear and convincing evidence"; and (3) "the claimed stressor is consistent with the places, types, and circumstances of the veteran's service."  38 C.F.R. § 3.304(f) (3).

In order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

B.  Analysis 

The Veteran contends that as a result of his military experiences he now suffers from PTSD.  During service, the Veteran served in the artillery unit. 

In regards to the first element of PTSD, a current medical diagnosis of PTSD, the Veteran was diagnosed by Dr. C.C. in May 2015 with PTSD and depressive disorder.  Thus, the first element of service connection is satisfied.

In regards to the second element of PTSD, credible supporting evidence that the claimed in-service stressor actually occurred, the Board finds that although generally lay testimony alone is insufficient to establish that a stressor occurred, there are specific scenarios in which lay testimony alone is sufficient.  For example, under 3.304(f) (4), when the stressor is related to fear or hostile military or terrorist activity, lay testimony is sufficient to establish a stressor occurred.  For the reasons discussed below, the Board finds the Veteran meets the criteria under 3.304(f) (4).

Here, the evidence establishes that the Veteran's claimed stressor is related to the Veteran's fear of hostile military or terrorist activity.  Specifically, the Veteran contends that during his service, he witnessed a fellow solder get crushed by a gun tube.  The fear of that event stayed with the Veteran for days.  The Veteran contends that he cannot get the memory of the soldier's dead body out of his mind and has survivor's guilt.  See May 2015 Resilience Counseling Service medical treatment records. 

Here, although the October 2013 VA examiner opined that the Veteran does not have a current PTSD diagnosis, interestingly, the VA examiner did note that the Veteran's claimed stressor is adequate to support the diagnosis of PTSD.  Therefore, the Board finds that the Veteran's stressor is consistent with the circumstances, conditions or hardships of the Veteran's service and there is no clear and convincing evidence to the contrary. 38 C.F.R. § 3.304(f) (3).

Upon a finding that the Veteran meets the requirements of 38 C.F.R. § 3.304(f) (3), the Board finds that the Veteran's description of his traumatic experiences during his military service throughout the appeal, including his previous statements and his live hearing testimony, is credible and therefore sufficient to satisfy the second element of service connection for PTSD, by establishing an in-service stressor. 

Lastly, in regards to the third element of PTSD, medical evidence establishing a linkage between the claimed in-service stressor and the current symptoms of PTSD, the Board finds that based on Dr. C.C.'s May 2015 medical opinion, that the Veteran suffers from PTSD as a result of his traumatic experiences during service, there is a positive link between the Veteran's PTSD and his in-service stressor.  Specifically, Dr. C.C. noted that as a result of the Veteran's in-service stressor, the Veteran suffers from symptoms of isolation, difficulty sleeping, hyper vigilance, with periods of being emotionally explosive.  

Additionally, Dr. C.C. noted that the Veteran shows occupational and social impairment, with deficiencies in areas, family relations, and judgment due to anxiety affecting his ability to function independently, appropriately, and effectively.  He shows difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  As a result of his symptoms, Dr. C.C. opined the Veteran has become unemployable.  

Furthermore, Dr. C.C. points to the Veteran's history of depressed mood related to his combat memories and his medical issues which began with his military service.  Dr. C.C. concluded that the Veteran's symptoms are consistent with a diagnosis of PTSD and depressive disorder.  Ultimately, Dr. C.C. opined that the Veteran's PTSD is at least as likely as not related to the reported stressors he experienced during his military service.  See Resilience Counseling Service medical treatment records.  Given such, the third element of service connection is satisfied.

For the forgoing reasons, the Board finds service connection for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted. 






____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


